PALMORE, Judge.
This is a workman’s compensation proceeding in which the claimant, Earl Charles, alleged that he sustained low back injuries on September 18, 1967, while employed by Eastern Coal Corporation. He further alleged that he had suffered previous injuries to his back in 1965 and 1966. All of the medical experts agreed that Charles was totally disabled as the result of a herniated disc condition.
The Board found that Charles was totally disabled as a result of his 1967 injuries and that no part of his disability was attributable to his previous injuries or to a pre-existing disease condition. On an appeal by the employer the Pike Circuit Court apportioned only 25% of the disability to the 1967 injuries and 75% to the arousal of a dormant pre-existing nondisabling disease condition, thus holding 25% of the award payable by the employer and 75% by the Special Fund. The Special Fund appeals.
The question is whether a dormant non-disabling degenerative disc condition is a “disease condition” as contemplated by KRS 342.120, and it was directly answered in Young v. City Bus Co., Ky., 450 S.W.2d 510, 514 (1969), as follows:
“We are of the opinion that a dormant, nondisabling, pre-existing degenerative disc in itself is not a disease condition for which the Special Fund is liable under KRS 342.-120. The Special Fund should not be liable for a person’s aging process or for normal wear and tear.”
The judgment is reversed with directions that the award of the Workmen’s Compensation Board be affirmed.
All concur.